Case 8:19-cv-03455-TDC Document 26-2 Filed 10/07/19 Page 1 of 2




                        Exhibit B
                 Case 8:19-cv-03455-TDC Document 26-2 Filed 10/07/19 Page 2 of 2

LOSS ANALYSIS
Class Period: 2/26/2018 to 7/30/2019

2U, Inc.
            Ticker                         CUSIP                       SEDOL                         ISIN                            Lookback Price
            TWOU                          90214J101                   BKWBZZ0                     US90214J1016                            $16.8742 1

Public School Teachers’ Pension & Retirement Fund of Chicago
LIFO
Transaction Type           Trade Date                 Shares                                          Price Per Share                  Cost/Proceeds
Open                         02/26/18                  56,900

Purchase                                  05/04/18                                    900                       $80.7540                   ($72,678.60)
Purchase                                  06/22/18                                  3,400                       $87.0890                  ($296,102.60)
Purchase                                  06/22/18                                  1,375                       $87.6000                  ($120,450.00)
Purchase                                  06/22/18                                  3,500                       $87.6000                  ($306,600.00)
Purchase                                  06/25/18                                  3,600                       $85.2010                  ($306,723.60)
Purchase                                  07/12/18                                  1,200                       $92.3169                  ($110,780.28)
Purchase                                  07/13/18                                  1,000                       $93.3252                   ($93,325.20)
Purchase                                  07/16/18                                    900                       $92.8791                   ($83,591.19)
Purchase                                  07/18/18                                    900                       $93.1831                   ($83,864.79)
Purchase                                  07/19/18                                  3,900                       $90.2136                  ($351,833.04)
Purchase                                  07/27/18                                  3,000                       $79.9541                  ($239,862.30)
Purchase                                  08/08/18                                  2,800                       $72.6242                  ($203,347.76)
Purchase                                  09/21/18                                    100                       $76.3400                    ($7,634.00)
Purchase                                  11/06/18                                  1,800                       $50.8241                   ($91,483.38)
Purchase                                  12/03/18                                    100                       $57.5100                    ($5,751.00)
Purchase                                  05/08/19                                  5,300                       $44.5400                  ($236,062.00)
Purchase                                  06/28/19                                    600                       $37.6400                   ($22,584.00)
Class Period purchases:                                                           34,375                                               ($2,632,673.74)


Sale                                      06/28/19                                    -900                      $37.6400                     $33,876.00
Class Period sales (matched to                                                       -900                                                   $33,876.00
Class Period purchases):
                                                                                                                                                            2
Sale                                      07/31/19                                 -1,500                       $13.1483                    $19,722.45
                                                                                                                                                            2
Sale                                      08/01/19                                -10,000                       $13.4186                   $134,186.00
                                                                                                                                                            2
Sale                                      08/02/19                                -14,700                       $14.0670                   $206,784.90
                                                                                                                                                            2
Sale                                      08/05/19                                 -7,275                       $13.8263                   $100,586.33
Post-Class Period sales (matched to                                              -33,475                                                   $461,279.68
Class Period purchases):
                                                                                             LIFO Gain/(Loss):                        ($2,137,518.06)
                                                                                           Total Shares Bought:                                   34,375
                                                                                                Total Net Shares:                                 33,475
                                                                                      Total Net Expenditures:                        ($2,598,797.74)
1
    Value of shares held is the mean trading price from 7/31/2019 to 10/7/2019.
2
  Pursuant to the PSLRA, the value of sales during the 90-day lookback period is either the sale price or the average price of date of sale, whichever is
higher.




                                                                        Page 1 of 1
